SIMON, Justice
(concurring).
I am in full accord with the reasoning and conclusions resulting in a dismissal of this suit as reached herein for the reason that there is no justiciable controversy presented. However, it is my opinion that the judgment of the lower court sustaining the exception of no right and no cause of action should be affirmed and for this reason the suit should be dismissed rather than the sustaining of the exception and plea of want of jurisdiction ratione materiae as decreed herein.
Rehearing denied;
HAMITER and SIMON, JJ., dissenting.